Citation Nr: 0809096	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-30 537	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder, claimed as secondary to service-connected 
disability.  

2.  Entitlement to a rating higher than 20 percent for a 
right ankle disability.  

3.  Entitlement to a rating higher than 20 percent for a left 
knee disability.  

4.  Entitlement to a rating higher than 20 percent for a 
cervical spine disability.  

5.  Entitlement to a rating higher than 30 percent for post-
traumatic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board remanded this case in April 2006 for further 
development.

Regrettably, the Board must again remand the claims for 
higher ratings for the right ankle disability, left knee 
disability, cervical spine disability, and 
post-traumatic headaches for still further development.  The 
remand will be via the Appeals Management Center (AMC) in 
Washington, DC.  However, the Board is going ahead and 
deciding the claim for service connection for an anxiety 
disorder.

There is one other preliminary point worth mentioning.  In a 
September 2002 statement, the veteran indicated he wants to 
reopen his claim for a low back condition.  This issue is 
referred to the RO for appropriate development 
and adjudication since the Board does not have jurisdiction 
to consider it.  38 C.F.R. § 20.200 (2007).


FINDING OF FACT

The veteran's anxiety disorder has been linked by competent 
evidence to his already service-connected post-traumatic 
headaches.


CONCLUSION OF LAW

The veteran's anxiety disorder is proximately due to or the 
result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Since the Board is granting the veteran's claim, there is no 
need to discuss whether there has been compliance with the 
notice-and-duty-to-assist provisions of the Veterans Claims 
Assistance Act (VCAA) because even were the Board to assume, 
for the sake of argument, there has not been this compliance 
it is still ultimately inconsequential and, therefore, at 
most harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
See also 38 C.F.R. § 20.1102 (harmless error).  See, too 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury sustained or a disease contracted during active 
military service, or for aggravation during service of a pre-
existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-


connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the Court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The first and perhaps most fundamental requirement for any 
service-connection claim is competent evidence of the 
existence of the currently claimed disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran has a current diagnosis of panic attacks 
without agoraphobia, so there is no disputing he has the 
condition claimed.  And since the sole basis of his claim is 
that this condition is secondary to already service-connected 
disability, the determinative issue is whether there is 
competent medical evidence confirming there is indeed this 
correlation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran had a VA mental disorders examination in January 
2007, on remand, to either confirm or rule out this purported 
relationship between his anxiety disorder and service-
connected disability.  To assist in making this important 
determination, the designated examiner reviewed the veteran's 
claims file for the pertinent medical and other history.  The 
examiner discussed the veteran's symptoms and concluded that 
he fully met the criteria for a diagnosis of panic disorder 
without agoraphobia.



The veteran told the examiner that his first panic attack 
happened in approximately 1985, nine years after he left the 
military.  The examiner noted that the first complaint of a 
panic attack in the veteran's medical records was more 
recently, in 1993, therefore concluding the panic attacks 
began at least nine years after the veteran had a fuel truck 
accident in service.

The examiner indicated the veteran described his panic 
attacks as being accompanied by a sense of being disabled and 
unable to escape from his physical conditions.  The examiner 
asked the veteran whether the frequency of his panic attacks 
were related to the frequency of his headaches, and the 
veteran responded they were not.  However, he stated that 
when he had a particularly severe migraine, he would also 
have a panic attack.  The examiner believed the veteran was 
credible in his observations and, to the point, concluded it 
is at least as likely as not there is a connection between 
his other service-connected disabilities, particularly his 
migraines, and his panic attacks.

In a September 2007 supplemental statement of the case 
(SSOC), the RO continued to deny this claim for service 
connection on the basis that the VA examiner's opinion was 
formed from the veteran's self-reported history, as opposed 
to objective data.  But in Kowalski v. Nicholson, 19Vet. App. 
171 (2005), the Court clarified that VA may not disregard a 
medical opinion solely on the rationale that it was based on 
a history given by the veteran.  Rather, as the Court 
explained further in Coburn v. Nicholson, 19 Vet. App. 427 
(2006), reliance on a veteran's statements renders a medical 
report not credible only if VA rejects the statements of the 
veteran as lacking credibility.



Here, the VA examiner found no reason to doubt the veteran's 
credibility, indeed, to the contrary, specifically indicated 
he is credible.  And while this is a factual, as opposed to 
medical determination, exclusively within the Board's 
province as the fact finder, the Board also finds the veteran 
credible.  Even as a layman, he is competent to state that he 
has panic attacks and to describe their frequency, severity 
and associated symptoms.  He is also competent to observe 
whether his panic attacks occur close in time to his most 
severe headaches.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The VA examiner, a medical professional, concluded the 
headaches and panic attacks are as likely as not related - 
thereby providing the necessary medical nexus linking these 
conditions because there need only be at least a 50 percent 
probability of this purported relationship to find in the 
veteran's favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

The claim for service connection for an anxiety disorder is 
granted, as secondary to the already service-connected post-
traumatic headaches.


REMAND

The veteran's most recent VA examinations for his right ankle 
disability, left knee disability, cervical spine disability, 
and post-traumatic headaches were in April 2002, almost six 
years ago.  VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  
This duty to assist includes the conducting of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 
8 Vet. App. 69, 76 (1995).  Where the available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).

The Board finds that the April 2002 VA examinations are too 
old to determine the current severity of these claimed 
disabilities.  Therefore, the veteran must be reexamined.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered contemporaneous 
examination of the veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  See, as 
well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for appropriate 
examinations to determine the current 
severity of his service-connected right 
ankle disability, left knee disability, 
cervical spine disability, and post-
traumatic headaches.

Have the designated examiners review the 
claims file for the veteran's pertinent 
medical and other history.

Advise the veteran that failure to report 
for his scheduled VA examinations, 
without good cause, will have adverse 
consequences on his claims for 
higher ratings for these disabilities.  
38 C.F.R. § 3.655.
	
The joints and spine examinations must 
contain measurements of the veteran's 
ranges of motion and discuss any 
functional loss he has due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy from 
disuse, as required by the Court in 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  See also 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

The report of the joints examination must 
also state whether the veteran has 
arthritis and instability in his left 
knee.  

2.  Then readjudicate these claims in 
light of any additional evidence.  If the 
disposition remains unfavorable, send the 
veteran and his representative a SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
these remaining claims.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


